Quinn, J.
(dissenting.)
I dissent. Mr. Robinson, the conductor who had charge of the train, testified that he inspected the safety appliance on the car within two hours after the accident, and that the handgrip in question was in its proper place on the car, and was neither loose nor bent, and that the bolts and burrs which held it to the roof were apparently in perfect condition.
The witness Whitten testified that, on the day following the accident, he took photographs of the car including the handgrab, which showed it to be in place; that he used the same in climbing onto the car; and that he took a measurement of it and it was in place and firm and solid.
Mr. Christianson, the section foreman, testified that on the morning of the accident, he found a hatch lever with blood spots and some blue threads on it, on the ground near the track where the accident occurred; and that, within a foot or two, he found blood spots on the ground and track, and a bloody coat and shoe.
Mr. Malley, the car repair foreman in company with two other repairmen, Mr. Piche and Mr. Moody, inspected the car on the day following the accident. Each of these men testified that the hatch lever was missing; that the handgrip was in place and that it was firm and solid; and that there was no appearance on the threads of the bolts of its having been recently removed. The testimony of these witnesses stands undisputed in the record. It was the theory of the defendant that plaintiff grabbed onto the hatch lever instead of the handgrip, and that it pulled loose and let him fall. The hatch lever was no part of the safety appliance. The action is under The Federal Employers Liability act. It is not a common law action for negligence.
The testimony of the several witnesses, bearing upon the condition of the handgrip on the morning and day following the acci*498dent, stands undisputed except alone by sucb inference as may be drawn from tbe plaintiff’s testimony as to bow tbe accident occurred. He testified tbat it was dark; tbat be bad set bis lantern down on tbe running board, and tbat be sat down on tbe trap door with bis face toward the locomotive; tbat, when about to descend tbe ladder, be took bold of tbe handgrip at tbe end near tbe trap door lever; tbat as be was about to or in the act of swinging around, tbe car gave a sudden jerk, and tbat tbe handgrip pulled out because be felt tbe end of it pull through bis band. In this we are forced to tbe conclusion tbat tbe plaintiff is mistaken. Judging alone from all tbe evidence in the case, including tbe undisputed surrounding physical conditions, we are satisfied tbat tbe proofs are overwhelmingly in favor of tbe contention of tbe appellant, as to bow tbe accident occurred. Had tbe trap door lever been in its proper place, tbat is, in tbe slot of tbe hasp, with bolt in place, a sufficient number of men to have pulled it from its mooring, could hardly have got bold of it with their bands. It must have been out of tbe slot, in which condition the plaintiff could easily have grabbed hold of it, pulled it loose and caused it to go with him to tbe ground below. Tbe certainty of this theory is made almost absolute by tbe testimony of tbe several men regarding tbe handgrip almost immediately following tbe accident. There was no attempt to impeach either of sucb witnesses. They were apparently honest, sober men, engaged in their laborious vocation. They could not have been mistaken ^as to tbe condition of tbe handgrip on tbe day following tbe accident. Either their testimony was true or it was wilfully falset
There appears no motive for tbe witness Whitten to have given false or colored testimony.' He went up tbe ladder to tbe top of tbe car, took bold of the handgrip in question, and then took a photograph of it. He could not be mistaken as to whether tbe handgrip was in place. Either it was in place or the witness is one of the worst of perjurers. It requires no stretch of reasoning to understand bow tbe respondent might have been mistaken as to whether it was tbe trap door lever, or tbe end of tbe handgrip, which be says be felt pull through bis band.